Title: To George Washington from Robinson, Sanderson, & Rumney, 28 January 1786
From: Robinson, Sanderson, & Rumney
To: Washington, George



Sir
W[hit]ehaven [England] Jany 28th 1786.

By the Ship Esther Captn Ledger you will receive your Flags, which we hope may Arrive safe and Answer the intended purpose, There are 1400 Flags which the Mason thinks sufficient to lay the Floor, They are packd with Straw & have not a doubt they will go safe from Breakage, as every care was taken to have them well pack’d. We should be glad to hear they answer your Expectation, and are on all Occasions Sir Your most obt Hble Servts

Robinson, Sanderson & Rumney
 
